Citation Nr: 0309358	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  95-20 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right hip disability, 
claimed as secondary to the veteran's service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from December 
1950 to December 1952.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in November 1999, inter alia, it was 
determined that the veteran had submitted a well-grounded 
claim of entitlement to service connection for a right hip 
disability, claimed as secondary to a service-connected left 
knee disability.  The matter was remanded to the Department 
of Veterans Affairs (VA), St. Louis, Missouri, Regional 
Office (RO), for additional development and readjudication.  
Following the completion of the requested development, as 
detailed below, the claim continued to be denied by the RO 
and was returned to the Board.  It is now ready for further 
appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
herein on appeal has been obtained, and VA has satisfied the 
duty to notify the appellant of the law and regulations 
applicable to his claim and the evidence necessary to 
substantiate it.

2.  A right hip disability was not shown in service, nor was 
degenerative joint disease of the right hip shown within the 
first post-service year.

3.  The preponderance of the evidence demonstrates that the 
veteran's right hip disability is not proximately due to or 
the result of a service-connected disability, including a 
left knee disability.  

4.  The preponderance of the evidence demonstrates that the 
veteran's underlying right hip disability has not worsened as 
a result of a service-connected disability, including a left 
knee disability.  


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by 
service, may not be presumed to be related to service, and is 
not shown to be aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a right hip disability.  He claims that his right hip 
disability should be service connected on the basis that it 
is secondary to his service-connected left knee disability, 
either on a direct basis or by way of aggravation.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to the issue on appeal will then be 
briefly set forth.  A factual background pertinent to the 
issue will be presented.  Finally, the Board will analyze the 
veteran's claim.

Veterans Claims Assistance Act 

As noted in a May 2002 letter from the RO to the veteran, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 


duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue on appeal has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claim of entitlement to 
service connection in January 1995, the veteran clearly 
identified the disability in question, the basis for the 
claim, and the benefits sought.  The claim appeared 
substantially complete on its face.  

The former well-grounded claim requirement

The VCAA eliminated the concept of a well-grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom Morton v. Gober, 14 Vet. 
App. (2000), in which the Court held that VA could not assist 
in the development of a claim that was not well grounded.  
The RO had initially denied the veteran's claim by finding 
that new and material evidence had not been submitted to 
reopen a previously final denial.  The RO did not reach the 
question of whether the claim was well grounded.  

As indicated above, in its November 1999 decision, the Board 
determined that the claim of entitlement to service 
connection for a right hip disability had not previously been 
denied, and proceeded to consider the question of whether a 
well-grounded claim had been submitted on a de novo basis.  
As noted, the Board found that a well-grounded claim had been 
submitted and remanded the matter to the RO.  


Thereafter, upon notifying the veteran of the evidence needed 
to substantiate his claim, the RO readjudicated the issue 
listed above based on the substantive merits of the claim.  
See the September 2000, supplemental statement of the case.  
The veteran was given the opportunity to submit evidence and 
argument in response.  The Board finds, therefore, that it 
can consider the substance of the veteran's appeal without 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  The Board will apply the current 
standard of review in evaluating the veteran's claim below.  

The current standard of review requires that after the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 


§ 5103 (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
April 1995 rating decision, the June 1995 statement of the 
case, the November 1999 Board decision and remand, and the 
September 2000 supplemental statement of the case.  A letter 
from the RO dated in May 2002, specifically advised the 
veteran of his rights and responsibilities under the VCAA.  
In those communications, the veteran was advised that there 
was no competent medical evidence that related a right hip 
disability to service or to his service-connected left hip 
disability.  In the May 2002 letter, the veteran was advised 
what evidence he should submit and that VA would assist him 
in obtaining that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Based on the specific notice provided 
to the veteran and the development which has been 
accomplished, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, including the conducting of VA 
examinations, and that there is no reasonable possibility 
that further assistance would aid in substantiating his 
claim.  The RO obtained or attempted to obtain the veteran's 
VA and private treatment records as they were identified by 
the veteran.  In the May 2002 letter from the RO, the veteran 
was asked to submit the names of any private or VA medical 
providers who had treated him for the claimed disorder, along 
with completed authorizations, so that the RO could obtain 
any records identified.  The veteran did not specifically 
respond to this request.  It does not appear that there are 
any additional pertinent treatment records to be requested or 
obtained.  



Additionally, the veteran was afforded a pertinent VA 
examination in June 2000, for the purpose of determining the 
existence of the claimed disorder, and whether it was related 
to service or to a service-connected disability.  
Accordingly, there is sufficient evidence to decide this 
claim.  The veteran was advised of the evidence he needed and 
was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claim.  

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  

Service connection for degenerative joint disease may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2002).  

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  


38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Factual Background

Service medical records reveal no complaints, treatment or 
diagnosis of a right hip disability.  They do, however, 
reflect that the veteran was hospitalized and surgically 
treated for a left knee disability.  

By rating action dated in February 1953, service connection 
was established for a left knee disability, including 
traumatic arthritis of the knee, rated 10 percent disabling.  
VA examinations in November 1953 and June 1954 are silent as 
to a right hip condition.

When the veteran was examined by VA in October 1986, an X-ray 
study of the pelvis showed very minimal sclerosis of the 
acetabular roof and slight osteophyte formation.  The 
assessments included early degenerative joint disease of the 
right hip.  No opinion as to etiology of degenerative disease 
of the right hip was noted.

A January 1988 private medical statement submitted by S. M., 
D.O., reflected that the veteran had left knee pain, and an 
antalgic gait on the left.  Dr. S. M. opined that the 
veteran's pain was increased by any activity, even normal 
walking, which then increased gait deviation, causing 
considerable pain with lifting, twisting or turning or any 
activity involving the lower extremities or low back.  
Impressions of severe osteoarthritis of the left knee and 
chronic low back syndrome secondary to the left knee 
condition were assigned.

During the course of the August 1995 hearing on appeal, the 
veteran indicated that he had discussed the problem of his 
right hip with his physician and the physician had told him 
that his hip condition had been caused by his left knee 
disability.

The veteran was afforded a VA orthopedic examination in June 
2000 for the specific purpose of determining the existence of 
the claimed disorder, and whether it was related to service 
or to a service-connected disability.  In the scheduling of 
the examination, it was noted that the claims file was made 
available to the examiner.  In the report of the examination, 
the veteran's medical history was set out in great detail.  
Examination or the right hip showed full range of motion 
without apparent pain.  Examination of the left knee showed 
multiple surgical scars with flexion to 120 degrees and 
extension to 10 degrees, without effusion or tenderness.  X-
rays of the pelvis showed "mild degenerative arthritic 
changes of 
both hips, right greater than left."  Following examination, 
the diagnoses were 


"traumatic arthritis of the left knee, service-connected; 
early degenerative arthritis of both hips; and probable 
degenerative disk disease of the lumbar spine."  

The VA examiner explained that the veteran had an arthritic 
left knee that was the direct result of injuries that he had 
sustained while on active duty.  The examiner further noted 
that the veteran "also has pain in what he refers to as the 
right 'hip.'"  The examiner explained that in actuality, the 
area that the veteran alleged to be painful was in the right 
lumbosacral region.  It was noted that the epidural 
injections that the veteran had received in the past that had 
helped relieve the "right hip" pain were obviously designed 
to alleviate lumbosacral spinal problems, not hip joint 
problems.  The examiner conceded that "the water was further 
muddied by the fact that recent x-rays showed that the 
veteran had early degenerative arthritis of the hips."  The 
examiner summarized that "while [the veteran] has . . . . 
early degenerative arthritis of the hip joints per se, the 
pain which he is complaining of originates in the lumbar 
spine and is being treated as degenerative disk pain."  The 
examiner opined that while it may be altering his gait 
somewhat, the veteran's left knee condition was totally 
unrelated to either the pain or symptoms or x-ray findings 
noted in the veteran's right hip and lumbar spine.  The 
examiner elaborated that he did not think that the veteran's 
gait abnormality was significant enough to attribute it as a 
cause of either the lower back or right hip problems.  He 
then emphasized his belief that they were "totally 
unrelated."  Finally, the examiner conceded his recognition 
that this was in contrast to what had been said before, but 
concluded that he could find no objective evidence connecting 
the knee and hip and/or spinal problems.  

Analysis

As indicated, service connection is in effect for left knee 
disability, evaluated as 30 percent disabling.  The veteran 
has claimed entitlement to service connection for a right hip 
disability.  The veteran has not argued, and in fact, there 
is no evidence that a right hip disability was incurred in 
service, or that degenerative arthritis of the 


right hip was shown within the first post-service year.  
Accordingly, the Board finds that service connection on a 
direct or presumptive basis is not warranted.  It is the 
veteran's primary contention that his right hip disability is 
proximately due to or the result of his left knee disability.  
In the alternative, it has been averred that his right hip 
disability is aggravated by his left knee disability.  If the 
veteran is to be successful in his claim, essentially, the 
evidence before the Board must lead to the conclusion that it 
is at least as likely as not that his right hip disability is 
proximately due to or the result of, or aggravated by, the 
veteran's service-connected left knee disability.  38 C.F.R. 
§ 3.310.  If the preponderance of the evidence shows 
otherwise, the veteran's claim must be denied.  

The veteran himself has theorized that his right hip 
disability is directly the result of his left knee 
disability, or at the very least aggravated thereby.  
Although the veteran earnestly believes this to be true, even 
an educated guess requires some evidentiary foundation to 
place the possibility of causation in equipoise with mere 
coincidence.  38 U.S.C.A. § 5107(a).  More specifically, with 
respect to any medical conjectures that could be made on his 
part, the veteran has not been shown to possess the medical 
background required to provide such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).

In the category of supporting medical authority from those 
who do have the requisite medical background, the veteran has 
offered into evidence a January 1988 private medical 
statement of S. M., D.O., that attributed chronic low back 
syndrome to the veteran's left knee disability because of 
increased gait deviation.  While this is not totally 
irrelevant, the probative value of this conclusion is 
weakened significantly by the fact that it does not 
specifically address the veteran's claim of service 
connection for a right hip disability.  Secondly, even if one 
were to somehow make the difficult connection between the low 
back relationship opinion offered by Dr. S. M. with the right 
hip relationship claim of the veteran, the value of Dr. S. 
M.'s opinion marginalizes greatly due to the fact that it was 
expressly based 


upon the history provided to her by the veteran, himself.  
There is no indication that Dr. S. M. had the benefit of a 
review of the veteran's medical records in general, or his 
service medical records in particular.  The Court has held on 
a number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. Brown, 
11 Vet. App. 345, 348 (1998).  While the Board may not ignore 
a medical opinion, it is certainly free to discount the 
relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  In essence, the 
appellant's unsupported history lessens the value of the 
medical opinions rendered because the opinion of Dr. S. M. 
was clearly based solely on that history.

On the other hand, the medical evidence against the veteran's 
claim consists of the report of the VA orthopedic examiner 
who had the benefit of a review of the medical record 
contained in the veteran's claims file when he examined the 
veteran in June 2000 for the express purpose of determining 
the etiology of the veteran's right hip disability.  In this 
report, the VA examiner specifically recognized that the 
veteran had a service-connected left knee disability that 
altered his gait, and further recognized the possibility that 
the veteran may have been mistaking a right hip disability 
for what was in actuality a lumbosacral disability.  
Following a thorough historical review, and an equally 
thorough examination, however, the VA examiner unequivocally 
concluded that left knee disability was totally unrelated to 
either the pain or symptoms or x-ray findings noted in the 
veteran's right hip and lumbar spine.  

This VA examiner set out reasons for his conclusions and 
noted the contrasting opinion in the record.  The examiner 
specifically ruled out the existence of objective 


evidence connecting the knee and hip and/or spinal problems.  
With respect to the question set forth in Allen v. Brown, 7 
Vet. App. 439 (1995) of whether the veteran's left knee 
disability has aggravated his right hip disability, the Board 
notes that the examiner did not categorically address the 
question of aggravation with great specificity.  The Board 
also notes, however, that the June 2000 VA examination report 
emphasized that these disorders were totally unrelated.  
Given that the VA examiner's report was given in direct 
response to the Board's remand request that was before him 
which included a question as to the possibility of 
aggravation of one disability by another, and given the 
examiner's recognition of the veteran's altered gait, the 
Board can come to no other conclusion than that the phrase 
"totally unrelated" meant totally unrelated, in terms of 
causation, aggravation, or otherwise.  The Board finds that 
the June 2000 examination and the report that it generated 
was adequate because it essentially provided all of the 
requested information, was responsive to the Board's 
requests, and evinces a thorough and knowledgeable review and 
examination.  Further examination is not necessary.

In summary, the Board must conclude that the preponderance of 
the evidence fails to document that the veteran's right hip 
disability is proximately due to or the result of a service-
connected disease or injury or that his right hip disability 
has been aggravated by his service-connected left knee 
disability.  38 C.F.R. § 3.310(a) (2002).  Allen v. Brown, 7 
Vet. App. 439 (1995).  The veteran's claim must be denied on 
that basis.

The medical evidence, in fact, serves to contradict the 
veteran's contention that his right hip disability is related 
to a left knee disability.  Based upon the foregoing 
analysis, the Board finds that a preponderance of the 
evidence in this case is against the claim for service 
connection for a right hip disability on any basis.  As to 
the question of according reasonable doubt to the veteran's 
claim, on the basis of a thorough review of the record, it is 
concluded that there is no approximate balance of the 
evidence for and against the claim.  Indeed, the 
preponderance of the evidence is against finding that the 
disorder at issue is related to service or a service-
connected disorder, and thus against the claim for service 
connection for a right hip disability.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for the claimed disorder must 
be denied.


ORDER

Entitlement to service connection for a right hip disability 
is denied.  



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

